                                    Providing Exemplary Legal Service Since 1888

                                              270 MADISON AVENUE                        SYMPHONY TOWERS
                                                                                      750 B STREET ‐ SUITE 2770
KEVIN G. COOPER                                NEW YORK, NY 10016                       SAN DIEGO, CA 92101
DIRECT DIAL: 212‐545‐4717                                                                    619‐239‐4599
                                                   212‐545‐4600
FACSIMILE: 212‐545‐4653
KCooper@whafh.com                                                        WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLC
                                                                                 70 W. MADISON ST., SUITE 1400
                                                                                       CHICAGO, IL 60602
                                                                                          312‐984‐0000
                                                  April 19, 2019
       Via ECF:

       The Honorable Stewart D. Aaron
       United States District Court
       Southern District of New York
       500 Pearl St.
       New York, NY 10007-1312

                   Re: George Packard, et al., v. City of New York, No. 1:15-cv-7130-AT (SDA)

       Dear Judge Aaron:

                Pursuant to Your Honor’s Individual Rules, Plaintiffs submit this letter requesting the
       Court order the following exhibits attached to the April 19, 2019 Declaration of Wylie Stecklow
       to be filed under seal.

             The following exhibits were marked Confidential pursuant to the Confidentiality Order
       (ECF No. 76) and concern either records deemed confidential by Defendant as to its internal
       communications and procedures.

                 Exhibit J            Exhibit K            Exhibit L               Exhibit M

              Accordingly, Plaintiffs respectfully request that these Exhibits be ordered to be lodged
       with the Clerk of the Court.

                                                             Respectfully submitted,

                                                             /s/
                                                            Kevin G. Cooper, Esq.
                                                            WOLF HALDENSTEIN ADLER
                                                              FREEMAN & HERZ LLP
